EXHIBIT 99.3 ENTEROLOGICS, INC. (A DEVELOPMENT STAGE COMPANY) PROFORMA CONSOLIDATED BALANCE SHEETS ASSETS Enterologics September 30, BioBalance September 30, Adjustments to Combined September 30, Adj Combine (Unaudited) (Unaudited) (Unaudited) CURRENT ASSETS Cash $ $ Investment in Bio Balance A ) - Prepaid expenses - - TOTAL CURRENT ASSETS ) - Website Costs, (net of Accumulated Amortization of $524 and -0- respectively) - OTHER ASSETS - Goodwill - A - TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS’ EQUITY / (DEFICIENCY) - - CURRENT LIABILITIES - Accounts payable $ $ Accounts payable - related party Accrued Interest Notes payable Notes payable - related party Total Current Liabilities - LONG TERM LIABILITIES - Notes payable - TOTAL LIABILITIES - - COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS’ EQUITY / (DEFICIENCY) - Preferred Stock, $0.0001 par value, 5,000,000 shares authorized,none issued and outstanding - - Common stock, $0.0001 par value, 150,000,000 shares authorized,35,413,391 and 26,020,000 shares issued and outstanding, respectively $ $ A ) Additional paid in capital A ) Accumulated deficit - during developmental stage ) ) A ) Total Stockholders’ Equity / (Deficiency) ) - TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY / (DEFICIENCY) $ $ Footnotes ATo adjust for intercompany balances 1 ENTEROLOGICS, INC. (A DEVELOPMENT STAGE COMPANY) PROFORMA CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Enterologics For the Nine Months Ended BioBalance For the Nine Months Ended Adjustments to Combined September 30, September 30 2011 September 30 2011 Combine OPERATING EXPENSES Professional fees $ $ $ Consulting fees Research and Development - Compensation expense - General and administrative Impairment Expense Amortization Expense - Total Operating Expenses - LOSS BEFORE PROVISION FOR INCOME TAXES ) ) ) - OTHER INCOME / (EXPENSES) - Interest income - Loan amortization expense- related party ) ) Interest expense ) Provision for Income Taxes - - NET LOSS $ ) ) ) - Net loss per share - basic and diluted ) Weighted average number of shares outstanding during the period - basic and diluted 2
